DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.

Response to Arguments
In response to arguments on pages 7 and 8 filed on 1/19/2022, based on the cancellation of claims and the extent of the Amendment to the independent claims, this required more than a cursory review.  Examination of these claims required a review to ensure the Amendment was supported by the specification.  After a review of the specification and another search of the claims, the claims still overcome the cited prior art.  Thus, the claims are allowed below.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
scanner unit (interpretation: a scanner is a unit that realizes a scan function, and performs processing to optically read a document and to convert the read document into image data, irradiates images of a bundle of documents or one document with light from a light source, forms a reflected image of a document on a solid state imaging device such as a CCD sensor by a lens, and generates the image data based on a raster image read signal from the CCD, which is disclosed on page 5.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
first scanning unit (interpretation: front surface reading unit internally includes a light source and a solid state imaging device, and acquires an image read signal through a platen class, which is disclosed on page 6 of the specification.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.),
second scanning unit (interpretation: rear surface reading unit is a device to read a rear surface of the sheet, and a position of the rear surface is fixed.  The rear surface reading unit irradiates the rear surface of the sheet that has conveyed and reached a reading position of the rear surface reading unit, with light from a light source, to form a reflected image on a solid state imaging device, which is disclosed on page 7 of the specification.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.),
printing unit (interpretation: the printer is a unit to realize a printing function, and performs processing to print an image on a sheet based on image data included in a print job that is transmitted from the PC through the network.  Further, the printer can print a correction chart that is a predetermined image, which is disclosed on page 5 of the specification.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
setting unit (interpretation: the CPU acquires information on the screen setting selected on a setting window on the MFP.  The CPU selects the screen setting of the resolution, which is disclosed on pages 16-20 of the specification.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
adjustment unit (interpretation: the CPU uses a difference between the average signal values of the patches on the front surface and the rear surface calculated to correct parameters of the 3D-LUT so as to minimize the difference, which is disclosed on page 12 of the specification.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.)
conversion unit (interpretation: the CPU performs the color conversion processing on the scanned image data.  In the processing, RGB image data dependent on the front surface reading unit is converted into RGB image data independent of the device, using a 3D-LUT, which is disclosed on page 8 in the specification.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) in claims 1-4, 8-10 and 12-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows: 
1. (currently amended) An image forming apparatus, comprising: 
a scanning unit configured to scan one or more images on a document; 
a printing unit configured to execute a printing process; and 
a setting unit configured to set, based on an instruction by a user, first resolution or second resolution that is to be used in the printing process executed by the printing unit, 
wherein the printing unit executes, using the set first resolution lower than or equal to a threshold, the printing process for a predetermined image for adjusting a color value to be obtained by a scan of the document by the scanning unit, 
wherein the printing unit executes, using the first resolution lower than or equal to the threshold and not using the  second resolution higher than the threshold, the printing process for the predetermined image, and 
wherein the printing unit executes, using the set second resolution, the printing process for an image different from the predetermined image even if the second resolution is set.

Please amend the title to read:
IMAGE FORMING APPARATUS AND METHOD OF CONTROLLING IMAGE FORMING APPARATUS TO EXECUTE, USING THE SET FIRST RESOLUTION LOWER THAN OR EQUAL TO A THRESHOLD, THE PRINTING PROCESS FOR A PREDETERMINED IMAGE FOR ADJUSTING A COLOR VALUE TO BE OBTAINED BY A SCAN OF A DOCUMENT AND EXECUTE, USING THE SET SECOND RESOLUTION, PRINTING FOR AN IMAGE DIFFERENT FROM THE PREDETERMINED IMAGE EVEN IF THE SECOND RESOLUTION IS SET.


Allowable Subject Matter
Claims 1-3, 8-10, 12-14 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention discloses an image forming apparatus and methods to perform the concepts outlined in the claims.  The unique features of the claims are as follows:

“wherein the printing unit executes, using the set first resolution lower than or equal to a threshold, the printing process for a predetermined image for adjusting a color value to be obtained by a scan of the document by the scanning unit, 
wherein the printing unit executes, using the first resolution lower than or equal to the threshold and not using the set second resolution higher than the threshold, the printing process for the predetermined image, and 
wherein the printing unit executes, using the second set resolution, the printing process for an image different from the predetermined image even if the second resolution is set”.

“executing, using the set resolution lower than or equal to a threshold, the printing process for a predetermined image for adjusting a color value to be obtained by a scan of the document by the scanning unit, 
executing, using resolution lower than or equal to the threshold and not using the set resolution higher than the threshold, the printing process for the predetermined image, and 
executing, using the set resolution, the printing process for an image different from the predetermined image even if the set resolution is higher than the threshold”

These limitations in the independent claims were not found in the applied and/or cited prior art.  These features, combined with the rest of the limitations in the .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CHAD DICKERSON/           Primary Examiner, Art Unit 2672